DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al, US Pub. 2003/0019934.
Hunter et al disclose an optical reader aiming assembly comprising aperture comprising: a removable light directing assembly for use with an illumination assembly for illuminating at least one object to be captured by an imaging assembly, the removable light directing assembly including: a first light pipe 310 positioned adjacent to an illumination assembly 10-18 to receive emitted light therefrom, the first light pipe including a body having a first end 314 and a second end and defining a longitudinal light pipe axis, the first light pipe configured to generate a direct illumination pattern oriented generally parallel to the longitudinal light pipe axis and an off-axis illumination pattern oriented at desired angle greater; and a diffuser 27 operably coupled with the first light pipe and being positioned adjacent to the illumination assembly, the diffuser configured to generate a diffused light pattern. (See Figs. 3-4; par. 0119-0122, 0132-0135).
Regarding claim 1, Hunter fails to disclose the specific angle of orientation of the light pipe. However, such limitation is a matter of choice for meeting customer requirements in order to effective image the target. Therefore, such limitation would have been an obvious extension as taught by the prior art.
Regarding claims 8-12, these claims are related to the shape of the components (i.e. diffuser, lens, prism, etc.), the components are disclosed to guide the light at specific angles. With respect to the specific shape and sizes, such limitations are merely for obtaining customer requirements. For instance, a divergence and/or convergence lens can produce a positive and/or a negative optical power. These components fall within the engineering choices for meeting customer needs, which, therefore, obvious. (See Figs. 5a-5k).
Allowable Subject Matter
Claims 13-18 are allowed over the prior art of record.
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The applicant teaches a removable light directing assembly for use with an illumination assembly for illuminating at least one object to be captured by an imaging assembly, the removable light directing assembly including: a first light pipe positionable adjacent to an illumination assembly to receive emitted light therefrom, the first light pipe including a body having a first end and a second end and defining a longitudinal light pipe axis, the first light pipe configured to generate a direct illumination pattern oriented generally parallel to the longitudinal light pipe axis and an off-axis illumination pattern oriented at an angle greater than approximately 5° relative to the longitudinal light pipe axis; and a diffuser operably coupled with the first light pipe and being positionable adjacent to the illumination assembly, the diffuser configured to generate a diffused light pattern, wherein the first light pipe includes: an input surface positioned at the first end of the body, the input surface configured to be positioned adjacent to the illumination assembly to receive illumination therefrom; and an exit surface positioned at the second end of the body, the exit surface including a first exit surface potion and a second exit surface portion, the first exit surface portion being oriented generally perpendicular to the longitudinal light pipe axis and the second exit surface portion being oriented at an angle greater than approximately 85° relative to the longitudinal light pipe or 
a light pipe for use in a barcode reader having an illumination assembly configured to illuminate at least one object to be captured by an imaging assembly, the light pipe including: a first end having a plurality of convex input surfaces; a second end having an exit surface and a flange extending around the exit surface, the exit surface extending across a width of the second end and defining a trough portion and a wedge portion; and a central portion extending between the first end and the second end and defining a longitudinal light pipe axis; wherein the exit surface is contoured such that a first portion of light received by the plurality of convex input surfaces exits at the exit surface in a direction generally parallel to the longitudinal light pipe axis and a second portion of light received by the plurality of convex input surfaces exits at the exit surface in a direction greater than approximately 5° relative to the longitudinal light pipe axis. 
These limitations were not shown by the prior art of record.
Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
	In response to the applicant argument regarding the removable light, the examiner respectfully disagrees. The different components of the optical reader aiming assembly comprising aperture are not within a single piece of material, each component is mounted individually. The lighting assembly is removable, it can be replaced. With respect to the position and/or the shape of the light pipe, such limitation is a matter of engineering choice for meeting specific customer requirements. The applicant further argued about the diffuser, the prior art teaches a diffuser for providing specific light pattern to the target. Furthermore, components like lenses, diffusers, or the like are common in the art for guiding and providing specific light patterns to target objects. The applicant’s arguments are not persuasive. Refer to the rejection above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876